NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               SEP 10 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30144

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00025-RFC-1

  v.
                                                 MEMORANDUM*
JAMES TAFELMEYER,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                      Argued and Submitted August 25, 2014
                               Seattle, Washington

Before: NOONAN, HAWKINS, and CHRISTEN, Circuit Judges.

       James Tafelmeyer, a convicted felon currently serving a 97-month federal

prison sentence for receiving child pornography, appeals the district court’s denial

of his motion to modify his conditions of supervised release. Specifically,

Tafelmeyer contends that the district court abused its discretion in imposing a



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
condition that requires him to submit to suspicionless searches, including GPS

tracking, because such a condition violates his Fourth Amendment right to be free

from warrantless searches and seizures. Tafelmeyer sought to modify the release

condition following his sentencing hearing. The district court denied his motion. .

The court reasoned that Tafelmeyer’s status as a supervised releasee affords him

fewer privacy rights than the average citizen, and that his long history of accessing

pornography—even when admonished against doing so while on pretrial

release—warrants increased supervision once he is released from prison.

      We review the district court’s imposition of the release condition for abuse

of discretion, see United States v. King, 608 F.3d 1122, 1130 (9th Cir. 2010), and

the underlying Fourth Amendment claim de novo, see United States v. Cotterman,

709 F.3d 952, 959-60 (9th Cir. 2013) (en banc).

      1. The district court properly found that requiring Tafelmeyer to submit to

suspicionless searches while on supervised release presents no Fourth Amendment

violation. The Supreme Court made clear in Samson v. California that the Fourth

Amendment does not prohibit suspicionless searches of parolees because the

government’s interest in reducing recidivism and its interest in promoting

reintegration of those on conditional release “warrant privacy intrusions that would

not otherwise be tolerated under the Fourth Amendment.” 547 U.S. 843, 853


                                          2
(2006). This court subsequently extended Samson to supervised releasees, holding

that “[t]here is no sound reason for distinguishing parole from supervised release

with respect to [a suspicionless search] condition.” United States v. Betts, 511 F.3d

872, 876 (9th Cir. 2007).

      2. The district court did not abuse its discretion in imposing the condition of

release because the condition reasonably furthers the goals of “deterrence,

protection of the public, [and] rehabilitation of the offender.” United States v.

Weber, 451 F.3d 552, 558 (9th Cir. 2006) (internal quotation marks and citation

omitted). These goals are achieved in two ways: First, suspicionless searches will

deter Tafelmeyer from possessing more child pornography, an activity that is easily

concealed and difficult to discover without a search. This added deterrence is all

the more necessary in light of Tafelmeyer’s demonstrated inability to abstain from

viewing pornography while on pretrial release. Second, enhanced supervision,

including GPS tracking, facilitates compliance with other conditions of supervised

release, such as the requirement that Tafelmeyer avoid schools and other places

frequented by children. In short, the suspicionless search condition poses no

greater deprivation to Tafelmeyer’s already limited liberty interests than is

necessary to further the goals of supervised release.

      AFFIRMED.


                                           3